DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-21 are currently pending.  
Applicant's election with traverse of Group I, claims 1-9 in the reply filed on 6/1/2022 is acknowledged.  The traversal is on the ground(s) that the Groups are united by a special technical feature in a manner sufficient to form unity of invention, namely a carbonylation catalyst comprising a multi metallic material comprising one or more binary intermetallic phases of formula AxBy.  The Applicant further argues that unity of invention was maintained at the international stage of prosecution and should also be applied in the instant case.  See p. 2-3 of the response.  These arguments have been fully considered but are not found to be persuasive because US2013/0184507 (‘507, of record in the PTO-892 dated 3/4/2022) teaches catalysts which meet all of the structural limitations of the claimed catalyst.  See p. 3-4 of the OA dated 3/4/2022.  Therefore, the catalysts disclosed in ‘507 should also be suitable for the intended use of the claimed catalyst.  Additionally, once an international application enters the national stage, the Examiner in the national stage is responsible for evaluating unity of invention under 37 CFR 1.475.  See MPEP 1893.03(d). The requirement is still deemed proper and is therefore made FINAL.
Claims 10-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claims 1-9 are currently pending and under examination.
Priority

    PNG
    media_image1.png
    62
    832
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    80
    1050
    media_image2.png
    Greyscale

(filing receipt dated 9/29/2020).  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. 
IN THE CLAIMS:
Lines 4-5 of claim 7 were deleted and replaced by the following:
--nitronaphthalene, nitroanthracene, nitrodiphenyl, and bis(nitrophenyl)methane.
--.
Claims 10-21 were canceled.
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Geoffrey A. Zelley on 7/15/2022.
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art to the claimed process is that disclosed in i) US 3523966 (published on 8/11/1970, of record in the IDS filed on 9/30/2019); ii) US3979427 (published on 9/7/1976, of record in the IDS filed on 9/30/2019); iii) US 3737445 (published on 6/5/1973, of record in the IDS filed on 10/29/2021); and iv) US4207212 (published on 6/10/1980, of record in the IDS filed on 9/30/2019).  References i-iv are directed toward the heterogeneous catalysis of the carbonylation of a nitroaromatic compound with carbon monoxide to directly form the corresponding aromatic isocyanate.  Though the references teach heterogeneous catalysts comprised of claimed components A and B, none of the catalysts appear to contain one or more binary intermetallic phases of formula AxBy.  The term “intermetallic” has a known meaning in the art, as evidenced by: 
a) Patel (“Alloys and Inter-metallic Compounds”, p. 1-15, downloaded from http://vpsciencecollege.edu.in/index.php/chemistry-repo/category/11-dr-d-m-patel on 7/14/2022; originally uploaded on 6/3/2019);
b)  Behera (“Alloys Based on Intermetallic Compounds” Advanced Materials, p. 617-635, downloaded from https://link.springer.com/chapter/10.1007/978-3-030-80359-9_18#DOI on 7/12/2022; originally published on 11/22/2021); and
c) Intermetallics (ChemEurope encyclopedia, downloaded from https://www.chemeurope.com/en/encyclopedia/Intermetallics.html on 7/12/2022).
In short, an intermetallic compound/phase is a special type of alloy comprising a solid phase compound comprising two or more metallic elements, optionally including one or more nonmetallic elements, exhibiting defined stoichiometry and an ordered crystal structure which differs from the crystal structure of any of the elements which are comprised in the intermetallic.  This commonly understood definition appears to be commensurate in scope with the definition provided in the specification as filed.  See p. 4, lines 5-14.  
References i-iv are silent regarding the claimed heterogeneous catalysts comprising at least one binary intermetallic phase.  Nor is it likely that the prior art catalysts inherently contain the claimed binary intermetallic phase based on the differences in the methods of the preparation of the prior art catalysts vs. those claimed. The catalyst preparation examples in the specification as filed teach that the claimed catalysts are prepared by consecutive or co-impregnation of elements A and B onto a solid support, followed by drying, and a combined reductive and thermal treatment for 5h at 500C using a muffle furnace and N2 atmosphere. See p. 18, preparation of catalysts H to O and p. 20-21, preparation of catalysts H to BI.  None of references i-iv teach that the catalysts are prepared using the claimed method.  In particular, none of the prior art catalysts are subjected to combined reductive and thermal treatment at temperatures of 500C or above. 
Additionally, see the examples in the following references: v) US2013/0184507 (published on 7/18/2013, of record in the PTO-892 dated 3/4/2022) and vi) US 2018/0243691 (published on 8/30/2018).  Both references explicitly teach the production and use of heterogeneous comprising intermetallic phases and the catalysts are prepared via an analogous method to that claimed, wherein the catalyst precursors are subjected to heat treatment at high temperatures (400C or above) to provide the active catalysts.  Neither reference teaches or suggests using the disclosed intermetallic catalysts in the claimed process.  Therefore, the teachings of references v-vi provide further support that the catalysts employed in references i-iv do not necessarily contain intermetallic phases. For these reasons, the process of claims 1-9 is found to be free from the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY C BONAPARTE/           Primary Examiner, Art Unit 1622